Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 8/5/2019.

Allowable Subject Matter
Claims 1-10, 12, 14-21 and 24 are allowed.  These claims are renumbered as 1-20.  
Regarding claim 1, the closest prior art of record is Lee et al. (US publication US2016/0086316) (hereafter, "Lee").
	Lee discloses an image processing apparatus comprising: a processor configured to generate a low-resolution image comprising a second pixel from an input image comprising first pixels, the second pixel corresponding to the first pixels (Para 0028, FIG. 3A illustrates an input image 300 including a plurality of pixels; Para 0035, the input image data 101 is downsampled at operation 210 to change the pixel grid (i.e., change the image size to contain fewer pixels). Downsampling of the input image data to a lower resolution representation of the image frame… downsampling operation 210 employs pixel replication and/or nearest neighbor sampling to advantageously reduce the image resolution), characteristics of values of the first pixels (Para 0029, The pixel scores determined at scoring operation 205 are ultimately indicative of blending coefficients or blending weights subsequently employed in method 200. With each pixel within a frame receiving a score, the pixel scores are collectively indicative of a blending coefficient map within the image frame represented by input image data 101. In embodiments, each pixel score determined at operation 205 is indicative of a probability that the pixel satisfies a filtering criteria that may, for example, be based on aluma and/or chroma component target or center value (U, V)), and perform edge preserving smoothing (Para 0033, operation 205 additionally entails inputting the map of pixel scores into a spatial Smoothing filter. Para 0036, pixel values of the downsampled image are smoothed based on values of the downsampled image pixels neighboring an input pixel. In embodiments, an edge-preserving Smoothing filter is employed to Smoothen the downsampled image).
	However Lee does not disclose generate a reliability of the second pixel based on, on the input image using a value of the second pixel of which a reflection ratio is adjusted, based on the reliability of the second pixel.
Sasaki (US publication 2010/0259650) discloses a smoothing process on the pixel value of the pixel of interest on the basis of pixel values in the pixel area and the filter coefficients, which are calculated by the basis of the pixel group similarity and the pixel value, however this is not done with low resolution image and its pixels, thus does not disclose the limitation lacking from Lee, nor would it be obvious to combine Lee and Sasaki to achieve the limitations of the claimed invention. 
Steger (US Patent 8761507) discloses an optimized bilateral filter which can do edge preserve smoothing by segmenting an image based on predetermined ranges of colors, but does not teach the limitations addressed above, nor would it be obvious to combine it with the other references. 
Thus, claim 1, claim 14 and claim 20 which have the same subject matter of claim 1 are allowable over the art of record. Claims 2-13 and 15-19 are allowable at least due to their dependency on the allowable independent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C CHANG/Examiner, Art Unit 2669
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669